   Case: 1:12-cv-06170 Document #: 132 Filed: 01/22/20 Page 1 of 9 PageID #:4063




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

United States of America ex rel.              )
LEONARD LOGAN,                                )
                                              )       Case No. 12 CV 6170
       Petitioner,                            )
                                              )
               vs.                            )
                                              )
NEDRA CHANDLER, Warden,                       )
                                              )       Judge Kennelly
       Respondent.                            )


                    PETITIONER LEONARD LOGAN’S
           RENEWED MOTION FOR THE COURT TO LIFT THE STAY
      AND ALLOW PETITIONER TO LITIGATE HIS UNEXHAUSTED CLAIMS


       NOW COMES Petitioner Leonard Logan, by and through his counsel The Exoneration

Project, and files this renewed motion requesting that this Court lift the stay of this matter and

allow Petitioner to litigate his unexhausted claims before this Court due to inordinate delay in the

state court proceedings under 28 U.S.C. § 2254(b)(1)(B)(ii). Mr. Logan originally sought to stay

these proceedings because he wanted to ensure that this Court would also have the opportunity to

consider the important issues about a pattern of police misconduct that Mr. Logan first

uncovered while this Court was considering his exhausted habeas claims. The state court

proceedings addressing his unexhausted claims have proceeded more than two years beyond the

last time, in 2017, Mr. Logan sought this relief from this Court. (Dckt. No. 94.) There still

remains no end in sight, as the Circuit Court of Cook County continues to consider, as it has

since July15, 2019, Mr. Logan’s motion to supplement his post-conviction petition with newly-

discovered evidence. That evidence is police dispatch radio communications Logan has
   Case: 1:12-cv-06170 Document #: 132 Filed: 01/22/20 Page 2 of 9 PageID #:4063




requested in discovery multiple times during his post-conviction and federal habeas pleadings,

which were only located by the State during his evidentiary hearing in state court in 2019. Mr.

Logan has waited so long for collateral relief that he has been released from prison and is on

mandatory supervised release that could terminate in 2022. Mr. Logan is not responsible for the

delay in locating these records or the delay in moving his post-conviction proceeding through the

state court. This Court should intervene to ensure a meaningful review of Mr. Logan’s claims

while he remains in State custody.

       Petitioner briefed these issues back in 2017 when he originally sought this relief and in

those pleadings (Dckt. Nos. 94 and 102), but presents additional argument in support of this

renewed motion as follows:

                                      Factual Background

       1.      The present habeas petition has been pending before this Court since August 6,

2012. (Dckt. No. 1.) After considering the briefing of the parties, on November 21, 2013, this

Court entered an order denying Petitioner’s petition in part, but granting Petitioner an evidentiary

hearing on his ineffective assistance of trial counsel claims concerning an alibi defense. (Dckt.

No. 41.) The Court held an evidentiary hearing in February of 2014, and thereafter allowed the

parties time to submit post-hearing briefing. (Dckt. Nos. 54-59, 63, 65-66.)

       2.      To prepare for that hearing the Court allowed Mr. Logan to seek discovery, and

he attempted without success to obtain the police dispatch radio communications he believed

supported his ineffective assistance of counsel claims before this Court. Counsel for Respondent

attempted to assist Petitioner in locating those documents in the Court file, and the Court heard

tapes located in that file in camera, but none were the sought-after dispatch tapes.




                                                 2
   Case: 1:12-cv-06170 Document #: 132 Filed: 01/22/20 Page 3 of 9 PageID #:4063




       3.      In October of 2014, while this matter remained on this Court’s docket pending a

ruling following the hearing, Mr. Logan filed a motion to stay these proceedings so that his

counsel could investigate potential new issues in Mr. Logan’s case. (Dckt. No. 67.) At that time,

Petitioner’s counsel advised the Court that she had become aware that Glenn Evans, a Chicago

Police Officer who had been centrally involved in the investigation of Mr. Logan and in his

arrest and prosecution in this case, had been arrested and charged with aggravated battery and

official misconduct. (Id. at 2.) Counsel advised the Court that she had also become aware of a

series of complaints against Glenn Evans that could raise additional constitutional claims for Mr.

Logan to pursue. (Id. at 2-3.) This Court allowed Petitioner time to investigate these issues, and

in December of 2014, Petitioner filed a motion to amend his habeas petition and to stay and abey

these proceedings so that Mr. Logan could pursue and potentially exhaust in state court

additional issues, including that his counsel was ineffective for failing to investigate and raise

issues about Glenn Evans’ pattern of misconduct, that the State withheld exculpatory evidence

from him about Glenn Evans’ pattern of misconduct. (Dckt. No. 73 at 4, 9.) This motion also

raised the argument that he should be allowed to pursue any procedurally-defaulted claims

because he had recently obtained an affidavit from an eyewitness that saw this shooting who has

averred that the shooter was not Leonard Logan, and who has identified the true shooter in his

affidavit. (Id. at 10-11 and Ex. C, Affidavit of Erven Walls.)

       4.      On January 21, 2015, this Court granted Mr. Logan’s motion to amend his habeas

petition and to stay and abey these proceedings pending his filing of a motion for leave to file a

successive post-conviction petition in state court. (Dckt. No. 78.)

       5.      Mr. Logan filed a motion for leave to file a successive post-conviction petition

before the Circuit Court of Cook County on February 25, 2015. (Dckt. No. 80 at 1.) In June of



                                                  3
   Case: 1:12-cv-06170 Document #: 132 Filed: 01/22/20 Page 4 of 9 PageID #:4063




2015, the state court granted Mr. Logan leave to pursue his successive post-conviction petition,

thus docketing the petition and beginning its litigation in state court. (Dckt. No. 84 at 1.)

       6.      There was delay in litigating those post-conviction proceedings because the

Conviction Integrity Unit of the State’s Attorney’s Office investigated Mr. Logan’s claims and

conducted some forensic testing. Their review, which took over two years, did not result in any

change in the State’s Attorney’s Office’s position about Mr. Logan’s case.

       7.      The State ultimately filed an answer and partial motion to dismiss Mr. Logan’s

state court post-conviction petition in April of 2018, or nearly 3 years after the state court

docketed Mr. Logan’s petition. (Dckt. 110 at 1-2.) The state court ultimately granted Mr. Logan

an evidentiary hearing on his actual innocence claims, but dismissed all of his other claims,

including his claims related to Glenn Evans.

       8.      On April 10, 2019, when the state court had scheduled a second and final day of

testimony for Mr. Logan’s evidentiary hearing, the State informed counsel for Mr. Logan that it

had located in its possession a copy of the police dispatch radio communications Mr. Logan has

been seeking for years. (Dckt. No. 121 at 1.) Mr. Logan obtained a copy after that court date, and

investigated their contents. (Dckt. No. 125 at 1.) On July 15, 2019, he filed a motion for leave to

supplement his petition with evidence from those tapes. (Dckt. No. 127 at 1.) Those tapes

included a recording from police at the scene providing a “flash message” description of the

shooter from the scene that described the shooter as a “male black, 5’7”, 130 pounds, dark

skinned.” This description does not match Mr. Logan’s at that time – he was taller and 70 pounds

heavier than this description. This description does match what Charles Jenkins testified the

perpetrator looked like, and what Elbert Garrett described to police in police reports. It also

matches the description of Kenneth Mosby, who newly-discovered witness Erven Walls has



                                                  4
   Case: 1:12-cv-06170 Document #: 132 Filed: 01/22/20 Page 5 of 9 PageID #:4063




testified was the real perpetrator of this shooting. This description corroborates Latonya Payton’s

recantation and supports Mr. Logan’s innocence, and is powerful evidence his counsel failed to

make use of in presenting his defense.

       9.       The State responded to that motion on October 8, 2019 asking the state court to

deny the motion to supplement. Mr. Logan replied on November 13, 2019 and the state court set

oral argument, on its own initiative, to January 6, 2020. The state court is set to rule on the

motion to supplement on February 20, 2020 – again, the state court indicated it sought that

amount of time to issue its ruling.

       10.     Once the state court has ruled, Mr. Logan will need to complete the evidentiary

hearing before the court, which will involve the presentation of 2 additional witnesses, as well as

any witnesses the State seeks to call. The state court will then hear argument and rule on the

petition. The State has the right to appeal even a grant of post-conviction relief to Mr. Logan, so

there may be an appeal even if Mr. Logan prevails. In short, these state court proceedings

continue with no end in sight.

                                             Argument

       11.     This Court can grant relief on an unexhausted claim if “circumstances exist that

render [a state corrective process] ineffective to protect the rights of the applicant.” 28 U.S.C. §

2254(b)(1)(B)(ii). Undue delay by a state court hearing an unexhausted claim can render a state

corrective process ineffective within the meaning of § 2254(b). Jenkins v. Gramley, 8 F.3d 505,

508 (7th Cir. 1993) (“Undue delay by a state court might show that available state remedies have

been exhausted, permitting the federal court to proceed even while the state appeal was

pending.”) (citing Hankins v. Fulcomer, 941 F.2d 246 (3d Cir. 1991); Harris v. Champion, 938

F.2d 1062 (10th Cir. 1991) (“Harris I”)). An inordinate delay can be as short as seventeen



                                                  5
   Case: 1:12-cv-06170 Document #: 132 Filed: 01/22/20 Page 6 of 9 PageID #:4063




months. See Sceifers v. Trigg, 46 F.3d 701, 703 (7th Cir. 1995); Dozie v. Cady, 430 F.2d 637,

638 (7th Cir. 1970) (remanding a case for a hearing on whether a seventeen-month delay was

justifiable). If a delay is inordinate, the court should consider whether the delay is attributable to

the state and whether the delay is justifiable. See Lane v. Richards, 957 F.2d 363, 365 (7th Cir.

1992).

         12.   Courts in this district have previously recognized a rebuttable presumption of

inordinate delay at the two-year mark. See U.S. ex rel. Green v. Washington, 917 F. Supp. 1238,

1277 (N.D. Ill. 1996) (citing Harris v. Champion, 47 F.3d 1127, 1132 (10th Cir. 1995) (“Harris

II”). By any measure, since Mr. Logan’s post-conviction petition was docketed at the state court

level in June of 2015, he is at this two-year mark (and now has more than doubled it) where this

Court should consider whether the inordinate delay doctrine allows this Court to assess his

unexhausted claims.

         13.   Clearly there has been some movement in Mr. Logan’s case, particularly since

April of 2018 when the State finally responded after a four-year delay since the filing of Mr.

Logan’s supplemental petition. And Mr. Logan recognizes that his counsel has not objected to

the setting of every new date before the state court in that time period. But, Mr. Logan has not

sought these delays, in particular did not seek the delay caused by the State’s late discovery of

the police dispatch tapes, and has sought to move his petition forward only to have that

processed slowed to a crawl in state court.

         14.   This Court may conclude that there is no inordinate delay because there has been

some movement in Mr. Logan’s proceedings over the five years, and in particular the last 2

years, but Mr. Logan respectfully submits that the delays in the state court proceedings have not

been caused by petitioner’s counsel’s errors or dilatory behavior. Cf. Lane v. Richards, 957 F.2d



                                                  6
   Case: 1:12-cv-06170 Document #: 132 Filed: 01/22/20 Page 7 of 9 PageID #:4063




at 365 (rejecting inordinate delay finding where delays were caused by petitioner’s state court

counsel request for continuances). Instead, they have been caused by the slow progress of the

state court proceedings and the trial court’s management of its schedule. Mr. Logan respects the

state court and the process, but it is his desire to have his claims heard by a court when it will

still have the ability to provide him some relief from his sentence.

        15.     The purpose of the inordinate delay language in Section 2254 is to allow a

petitioner to take advantage of a federal court remedy for unexhausted claims where the state

court proceedings, due to delay, in effect deny a petitioner a meaningful opportunity to pursue

his constitutional claims through a state court corrective process. 28 U.S.C. § 2254(b)(1)(B)(ii).

This is the position that Mr. Logan now finds himself. He has now been released on mandatory

supervised release and has two more years to serve.

        16.     Mr. Logan’s state court proceedings reflect an unlikelihood that they will lead to

Mr. Logan again comes before this Court seeking an opportunity to move these proceedings

forward.

        17.     As Mr. Logan argued to this Court when he last sought this relief, Mr. Logan

understands he chose to seek a stay in these proceedings, but that was because he wanted to

make sure that a court heard and took seriously his constitutional claims, which have now been

waylaid indefinitely by the state court. A habeas petitioner should not face the Hobson’s choice

of electing to forgo any right to state process where that state process takes years and years to

resolve. This Court has the authority to advance these proceedings, and it would be in the

interests of justice to do so.




                                                  7
   Case: 1:12-cv-06170 Document #: 132 Filed: 01/22/20 Page 8 of 9 PageID #:4063




                                           Conclusion

       18.     Because the state court proceedings have demonstrated that they are unlikely to

lead to exhaustion at any point in the coming years. He again seeks the assistance of this Court to

have meaningful process over his unexhausted claims.



                                             Respectfully Submitted,



                                             /s/ Tara Thompson

                                             Jon Loevy
                                             Tara Thompson
                                             THE EXONERATION PROJECT
                                               at the University of Chicago Law School
                                             6020 S. University Avenue
                                             Chicago, IL 60637
                                             (312) 789-4955
                                             Counsel for Petitioner




                                                8
   Case: 1:12-cv-06170 Document #: 132 Filed: 01/22/20 Page 9 of 9 PageID #:4063




                               CERTIFICATE OF SERVICE

       I, Tara Thompson, an attorney, certify that on January 22, 2020, I sent by electronic
means a copy of the attached Renewed Motion to Life the Stay, to counsel of record through this
Court’s CM/ECF System.

                                                   /s/Tara Thompson




                                               9
